                                                                       CLERK'
                                                                            S OFFICEU.S.DISTRICT COURT
                                                                                 ATABINGDON,VA
                                                                                     FILED

                          UM TED STATES DISTRICT COURT                             AL6 13 2219
                          W E STER N D ISTRIC T O F W R G IN IA
                                                                                JULIA   U LEY,C RK
                                 AB IN G D O N D IV ISION
                                                                                BY:
UNITED STATES OF AM ERICA                                                                  CL

              V.                                Case N o.        I:19X o* 3Q
                                            :   V iolations:    18U.S.C.jj1001,1071
VICKIE DAR LENE DYE                         :
RHONDA AN N BEACH                           :

                                      IN DIC TM EN T

                                       COUNT ONE
       The GrandJury chargesthat:

              On oraboutD ecem ber25,2018 through on oraboutApril15,2019,in the W estem

DistrictofVirginia,VICKIE DARI,EN E DYE harbored and concealed Brandon W hitt,aperson

forwhosearrestawarrantand processhadbeen issued undertheprovisionsofa 1aw oftheUnited

States,so asto preventthe discovery and arrestofW hitt afternoticeand knowledge ofthe fact

that a warrant and process had been issued for W hitt's apprehension,and which warrantand

processhad been issued on afelony charge.

       2.     Allin violation ofTitle 18,United StatesCode,Section 1071.

                                       CO UN T TW O

       The Grand Jlzry chargesthat:

       1.     On oraboutApril2,2019,in the W estern DistrictofVirginia,RHONDA AN N

BEACH willfully andknowingly m adeam aterially false,sctitious,and fraudulentstatementand

represenvtion,a11inamatterwithinthejurisdictionoftheexecutivebranchoftheGokernmentof
the U nited States,by orally stating and representing she had notspoken to Brandon W hitt. The




USA O #2018R00189
statementand representation w asfalsebçcause,asBEACH then and thereknew ,she had spoken

to Brandon W hitt.

       2.      A11inviolation ofTitle18,UnitedStatesCode,Section 1001(a)(2).
                                      C O U NT T H R EE

       The Grand Jury chargesthat:

               On or aboutApril2,2019,in the W estern DistdctofVirginia,RHONDA ANN

BEA CH w illfully and knowingly m ade a false m iting and docum entknow ing the sam eto contain
                    f
a m aterially false,fictitious, and fraudulent statem ent and entry,a11 in a m atter within the

jurisdictionoftheexecutivebranchoftheGovernmentoftheUnitedStates,byaffirminginm iting
thatshehadnotspoken to orseen Brandon W hittsincethefallof2018. Thestatem entand entry

wasfalsebecause,asBEACH thenandthereknew,shehad spokentoandhadseen Brandon W hitt

sincethefallof2018.

       2.     AllinviolationofTitle18,Uited StatesCode,Section 1001(a)(3).


x'IausBILI-,this /3              dayor           .,2019.

                                                          /s/Grand Jut'y Foreperson


                /.
THOMAST.CULLEN             ;%'5&g'
United StatesAttorney




U SAO #2018R00189
